Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed 02/10/2022, claims 1, 3 - 12 are currently pending for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen (US20180314616A1) hereinafter Savolainen in view of Joshi et al. (US20170220430A1) hereinafter Joshi, and further in view of Srivastava et al. (US20080086480A1) hereinafter Srivastava.
As per claim 1. A computer-implemented capacity planning method for (Savolainen, par0012 teaches the object of the present invention is to provide an improved CAPACITY_PLANNING method and ENGINE where at least one of disadvantages of the prior art is eliminated or at least alleviated. The object of the present invention are achieved with a system, method and computer program product according to the characterizing portions of the independent claims).
cluster data platform renewal, the method comprising (Savolainen, par0054 teaches A most typical usage scenario is to proceed a CAPACITY_PLANNING FORECAST for DBMS SERVERS renewal from SOURCE_SYSTEM into a TARGET_SYSTEM on hypothetical hardware configuration and LOGICAL_TOPOLOGY...... On PHYSICAL_FAILOVER_CLUSTER level, On VIRTUAL_FAILOVER_CLUSTER level).
selecting a plurality of performance monitors; (Savolainen, par0075 teaches the invention is directed to a method for planning capacity of any DBMS_SERVERS SYSTEM, comprising steps of selecting [plurality of performance monitors] at least one RESOURCE against which the TARGET_SYSTEM will be optimized, selecting at least one PERFORMANCE_COUNTER for which a CAPACITY_PLANNING ENGINE FORECAST is created, collecting said PERFORMANCE_COUNTER MONITORING_DATA).
monitoring performance of instances and databases of the source cluster with each of the plurality of performance monitors to obtain time series; (Savolainen, par0043-0044 teaches here all the MONITORING_DATA measures are referred as “PERFORMANCE_COUNTERS”. This means all measurable data and their base attributes in form of TIME_SERIES from NETWORK to PHYSICAL and VIRTUAL_SERVERS, DBMS_INSTANCES, RESOURCE_POOLS, DATABASES, users and connections. As an example, a typical SERVER level PERFORMANCE_COUNTER is CPU_AVERAGE_USAGE%. In this context PERFORMANCE_COUNTERS can be collected from various OBJECTS, especially when hardware virtualization is being used. Most of the OBJECTS are hardware devices but some of them are software side OBJECTS like DBMS_INSTANCE and DATABASE).
defining trends of the time series; (Savolainen, par0042 teaches from monitoring context, we need to continuously collect, measure and calculate these TIME_SERIES and TRENDS for all the PERFORMANCE_COUNTER data streams we need in order to forecast TARGET, SYSTEM CAPACITY_PLANNING needs. These data members are the most essential input variables for the ENGINE).
obtaining at least one benchmark value for the plurality of performance monitors for source and target nodes and (Savolainen, par0075 teaches adjusting TARGET_SYSTEM OBJECT CONSTRAINTS, benchmarks and TIME_SERIES data, evaluating and comparing all needed refactored SOURCE_SYSTEM OBJECT TIME_SERIES against given TARGET_SYSTEM with preconfigured LOGICAL_TOPOLOGY and processing order of OBJECT SETUP_DATA to have minimum amount of primary target RESOURCE defined in total for all TARGET_SYSTEM host servers meeting their respective CONSTRAINTS and outputting results).
calculating at least one benchmark ratio, (Savolainen, par00596 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per [calculating at least one benchmark ratio] SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER).
wherein the benchmark ratio is defined for each benchmark as a ratio between a source node benchmark value and a respective target node benchmark value; (Savolainen, par0367 teaches CPU_BENCHMARK: For each CPU_MODEL in CAPACITY_PLANNING PROJECT PLANNING_SCENARIO one should have selected at least one private or public CPU_BENCHMARK test results run against certain CPU_BENCHMARK_ALGORITHM for all the CPU_MODELS used in CAPACITY_PLANNING ENGINE calculations. CPU_BENCHMARK contains data members such as benchmark url data, link or opposing, CPU_RATIO, calculative CORE_RATIO and THREAD_RATIO numbers and some other METADATA like benchmark date. These are the actual BENCHMARK results of selected CPUS running on TARGET_SERVERS_CPU_RATIO tells us a benchmark result on PHYSICAL_CPU i.e. SOCKET LEVEL such as number “250” for floating point continuous performance benchmark, CORE_RATIO tells us the very same BENCHMARK performance benchmark on core level so if our CPU has got 4 logical cores its opposing CORE_RATIO is 250/4−“62.5” and if current CPU is hyper threaded then it would bring with total of 8 hyper threads a 250/8=“31.25” THREAD_RATIO. This information is essential in adjusting the SOURCE_SYSTEM OBJECTS with given CPU_BENCHMARK data to match defined TARGET_SYSTEM in most efficient way according to the CAPACITY_PLANNING CONSTRAINTS defined).
adjusting said time series based on the defined trends and adjusting at least one of said time series based on the at least one benchmark ratio; (Savolainen, par0112-0113 teaches the method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein adjust TIME_SERIES against trend -based calculation for any performance counter. The method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein may use CPU_BENCHMARK based calculation).
constituting a logical grouping of instances and databases of the source cluster for forming logical groups; (Savolainen, par0037 teaches Here a LOGICAL_TOPOLOGY refers to overall DATA_CENTER NETWORK-, SERVER-, STORAGE_UNIT-, DBMS_INSTANCE-, DATABASE- etc. hardware setup, for example, a distinct STORAGE_UNIT such as DELL EqualLogic PS6510ES as a part of the LOGICAL_TOPOLOGY, in order to be able to forecast CAPACITY_MANAGEMENT and CAPACITY_PLANNING needs and to FILTER only a desired set of OBJECTS for analysis, the ENGINE needs to know some setup and CONFIGURATION_DATA from existing LOGICAL_TOPOLOGY. This category includes specification data from DATA_CENTERS, NETWORK_GROUPS. NETWORKS, NETWORK_INTERFACES, PHYSICAL_SERVERS, VIRTUAL_SERVERS, STORAGE_UNITS, backup devices and such. This makes it possible to enhance forecasting across NETWORKS, NETWORK_GROUPS and even across the DATA_CENTERS).
wherein the logical groups may further comprise a user database group, a non-AG user database group, an Active-Active Failover Cluster Instances (FCI-instances) group, and/or an Active-Passive FCI-instances group; (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).
calculating workloads of said logical groups for each node of the source cluster on basis of the adjusted time series, and (Savolainen, par0456 teaches after we have set these rules in SOURCE_SYSTEM against monitored data we are able to calculate current RESOURCE sufficiency and see how much we need to apply more capacity to meet all given CONSTRAINTS between monitored start date and end date. If this criterion is already met no TIME_SERIES adjusting has to be done on this side. But if criterion is not met, such as if AVERAGE_CPU_USAGE_% for certain performance counter was 57.5% over all TIME_SERIES for certain DBMS_INSTANCE, we need to calculate how much we should Apply more relative cpu processing capacity to meet given CONSTRAINT (and other CONSTRAINTS naturally). In this case, when AVERAGE_CPU_USAGE_% had to be under 50% for all the TIME_SERIES, we need to add 13% more cpu processing capacity: ((measured value−constrained value)/measured value)*100).
calculating, for each node, a maximum total predicted workload with respect to each of the plurality of performance monitors caused by all instances and databases, by summing workloads of the respective logical groups; (Savolainen, par0596, 0598 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER. Then, by summing up [summing workloads] these duration values on PLANNING_SCENARIO level, the largest overall duration gives us the best overall scalability [maximum predicted workload] in terms of lifecycle expectancy between otherwise equal PLANNING_SCENARIO TARGET_SERVER installations having same amount of TARGET_SERVERS. FIG. 12 shows a poor overall lifecycle expectancy and FIG. 13 shows a good overall lifecycle expectancy. In FIGS. 14 and 15 the very different characteristics as time series of performance data having equal averages over time is shown, in the “unmatching capacity” diagram of FIG. 14 there are two DBMS_INSTANCES which do not fit the target server capacity because they have average cpu usage peaking at the same time for over 100%. Iri the “matching capacity” diagram of FIG. 15 there are different peaking intervals which causes both DBMS_INSTANCES easily fit in TARGET_SERVER capacity. This is advantageous in how to save overall TARGET_SERVER capacity: To find each of those PERFORMANCE_COUNTER time series that have the least overall capacity need as parallel time series inside the TARGET _SERVERS).
predicting a required capacity of the target AG cluster nodes with respect to selected parameters associated with the plurality of performance monitors on basis of calculated workloads, (Savolainen, par0354 teaches PLANNING_SCENARIO: PROJECT contains one to many PLANNING_SCENARIOS. Each PLANNING_SCENARIO is to compare different CPU_BENCHMARK results from different vendors or own benchmark data for different kinds of use cases such as integer and float computation power. PLANNING_SCENARIO also holds the information of ending result in CAPACITY_PLANNING ENGINE calculations of how many CPUS, CPU cores and threads are being forecasted to be needed in TARGET_SYSTEM compared to the SOURCE_SYSTEM cores stored in SOLUTION OBJECT).
wherein the required capacity of a selected parameter is obtained on basis of predicted maximum of the respective capacity requirement among all nodes in the cluster; and  (Savolainen, par0143 teaches every OBJECT with all the necessary PERFORMANCE_COUNTERS and ENVIRONMENT_VARIABLES should be fit in the data model in ideal situation to cover maximum [predicted maximum] CAPACITY_MANAGEMENT and CAPACITY_PLANNING SCENARIOS in their respective forecasts. It is basically your choice which of the PERFORMANCE_COUNTERS, ENVIRONMENT_VARIABLES and LOGICAL_TOPOLOGY you will utilize [selected parameter] —the ideology and functional logic inside ENGINE ideology is just the same independent of the OBJECT hierarchies being utilized).
comparing the required capacity of the target cluster nodes to at least one target node capacity to verify, whether the target node has sufficient capacity for all selected parameters. (Savolainen, par0114 teaches the method further comprising a step of evaluating and comparing all needed refactored SOURCE_SYSTEM OBJECT PERFORMANCE_COUNTER TIME_SERIES against TARGET_SYSTEM wherein may use CPU_BENCHMARK based calculation with any SERVER_SETUP and/or VIRTUAL_SERVER_SETUP parameters).
          Savolainen does not explicitly discloses Always On Availability Group, AG, selecting a source AG cluster with a predetermined failover configuration to be replaced with a target AG cluster with the same predetermined failover configuration, wherein all target AG cluster nodes have mutually similar configurations, comprising at least one Always On High Availability Group (AG) and at least one temporary database group, and; of the respective node of the source AG cluster and databases in any other nodes of the source AG cluster, based on the predetermined failover configuration.
          Joshi however discloses Always On Availability Group, AG. (Joshi, par0012 teaches may use high-availability (HA) clusters to increase or maintain availability of applications and services. An HA cluster may include a group [Availability Group] of two or more servers (HA nodes), each capable of providing the same service to one or more clients. Some services requiring database access, use HA clusters to provide database services. In an HA cluster of two or more HA nodes, the workload for a given service will be directed to only one of the HA nodes (the primary HA node). If an active HA node, or a service provided by an active HA node fails, another node (a failover HA node) in the HA cluster may begin providing the services [Always On Availability Group] that failed on the primary HA node.).
selecting a source AG cluster with a predetermined failover configuration to be replaced with a target AG cluster with the same predetermined failover configuration, wherein all target AG cluster nodes have mutually similar configurations (Joshi, par0016, 0023 teaches HA database cluster 120 includes redundant servers (primary HA node 130 and standby HA node 140) that are both configured [mutually similar configurations] to provide the database services offered by HA database cluster 120…..When a database is determined to be inaccessible (e.g., monitoring process 134 cannot connect to DB-A 136), a master cluster manager (cluster manager 131 in this example) may initiate [selecting] a failover operation. The failover operation may include: (i) re-mapping the VIP to use DB-A′ 146 on standby HA node 140; (ii) ensuring that DB-A 136 is stopped on primary HA node 130; (iii) ensuring that DB-A′ 146 is active; and (iv) making DB-A′ 146 the new primary database. After the failover operation has completed, DB-A′ 146 on standby HA node 140 will have assumed the primary role and DB-A 136 on primary HA node 130 will be inactive).
comprising at least one Always On High Availability Group (AG) and at least one temporary data storage, and. (Joshi, par0047-0049 teaches FIG. 5 depicts a functional block diagram of components of a computer system 500 [AG], which is an example of systems such as client 110, primary HA node 130….primary HA node 130, and standby HA node 140 [Active-Passive] include processor(s) 504, cache 514, memory 506, persistent storage 508, communications unit 510, input/output (I/O) interface(s) 512 and communications fabric 502….Cache 514 is a fast memory that enhances the performance of processor(s) 504 by holding recently accessed data, and data near recently accessed data, from memory 506).
of the respective node of the source AG cluster and databases in any other nodes of the source AG cluster, based on the predetermined failover configuration (Joshi, par0044 teaches Master cluster manager 410 initiates the failover operation (flow 461) which may include [i] stopping monitoring process 134 (flow 462); [ii] ensuring that database DB_A 136 is no longer running (flow 463); [iii] modifying DB consistency indicator 435 (flow 464) to a value of ‘OFF’ to indicate database DB_A 136 should not be monitored; [iv] assigning (remapping) VIP 1.2.3.4 from database DB_A 136 to database DB_A′ 146 (flow 473); and [v] informing standby cluster manager 141 to prepare database DB_A′ to assume the role of primary database (flow 480). In some embodiments, primary cluster manager 131 may be the master cluster manager and therefore communicates directly with VIP control 410 and standby cluster manager 141. In some embodiments, cluster manager 410 monitors operations of an individual HA node (not shown), in addition to controlling failover operations for all nodes within an HA database cluster (e.g., HA database cluster 120).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of Always On Availability Group, AG, selecting a source AG cluster with a predetermined failover configuration to be replaced with a target AG cluster with the same predetermined failover configuration, wherein all target AG cluster nodes have mutually similar configurations, comprising at least one Always On High Availability Group (AG) and at least one temporary database group, and; of the respective node of the source AG cluster and databases in any other nodes of the source AG cluster, based on the predetermined failover configuration, as taught by Joshi in the method of Savolainen, so high-availability (HA) clusters operate by using high-availability software to manage a group of redundant computers (i.e., a cluster), the computers in the HA cluster use failover technology to provide continued service when system components within the cluster fail, see Joshi para0002.
          Savolainen and Joshi do not explicitly disclose at least one temporary database group.
          Srivastava however discloses at least one temporary database group. (Srivastava, Fig.8, par0227 teaches FIG. 8 is a flowchart illustrating a method 800 of the present invention for creating private devices, local user temporary databases, and a temporary database group. …. One or more local user temporary databases are now created for a node on shared or private devices using updated ‘CREATE DATABASE’ command, at step 803. Next, at step 804, a temporary database group is created. A temporary database group has a cluster wide namespace. When a group is created, the in-memory structures that represent the temporary database group are allocated on all the nodes.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of at least one temporary database group, as taught by Srivastava in the method of Savolainen and Joshi, so in SMP, temporary data management is provided in the form of temporary tables and temporary databases, there is no transactional recovery of a temporary database in the event of failure of the system, see Srivastava par0015.

As per claim 9.  Savolainen, Joshi and Srivastava disclose the capacity planning method of claim 1.
           Savolainen further discloses wherein the step of comparing the required capacity comprises comparing values of data points in a time series representing the required capacity to at least one of a threshold value and a service level agreement. (Savolainen par0110-0112 teaches The method further comprising a step of defining rules for each performance counter against which a predicted TIME_SERIES is validated wherein define aggregation-based and/or CONSTRAINT such as sla-based rules for any performance counter TIME_SERIES.The method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein adjust TIME_SERIES against aggregation-based and/or CONSTRAINT such as sla-based rules for any performance counter. The method further comprising a step of adjusting SOURCE_SYSTEM OBJECT CONSTRAINTS and TIME_SERIES data wherein adjust TIME_SERIES against trend -based calculation for any performance counter).

As per claim 10.  Savolainen, Joshi and Srivastava disclose the capacity planning method of claim 1.
          Savolainen further discloses wherein the required capacity of target nodes equals to the maximum of the required capacities of all nodes in the target AG cluster, and wherein all nodes in the target AG cluster have similar hardware and software configurations. (Savolainen par0039-0040 teaches CLOUD_SERVICE refers to any type of cloud service such as iaaS, PaaS, SaaS, DBaaS. These cloud services are such as Microsoft Azure and Amazon Web Services. A CAPACITY_MANAGEMENT and/or CAPACITY_PLANNING software may be partially or as whole implemented as a CLOUD_SERVICE. A SERVICE_TIER is referred to as CLOUD_SERVICE service tier general abstraction OBJECT such as Azure SQL Database service tier against which actual SOURCE_DATABASE is being transferred into. There may exist any kind of SERVICE_TIER OBJECTS having different TOPOLOGICAL_MODELS, OBJECTS, data members, CONSTRAINTS and such. For example, in Microsoft Azure SQL Database CLOUD_SERVICE there are many different categories of SERVICE_TIERS providing different level of maximum capacity such as CPU, RAM and DATABASE size at maximum).

As per claim 11.  Savolainen, Joshi and Srivastava disclose the capacity planning method of claim 1.
          Savolainen does not explicitly discloses a computer executable code stored on a non-tangible computer readable medium, the computer program having instructions which, when executed by a computing device or system cause the computing device or system to perform.
          Joshi however discloses a computer executable code stored on a non-tangible computer readable medium, the computer program having instructions which, when executed by a computing device or system cause the computing device or system to perform (Joshi, par0048-0050 teaches program instructions and data used to practice embodiments of the present invention, e.g., HA cluster manager control method 200 and HA database monitoring method 300 are stored in persistent storage 508 for execution and/or access by one or more of the respective processor(s) 504 via cache 514. In this embodiment, persistent storage 508 includes a magnetic hard disk drive. Alternatively, or in addition to a magnetic hard disk drive, persistent storage 508 can include a solid-state hard drive, a semiconductor storage device, a read-only memory (ROM), an erasable programmable read-only memory (EPROM), a flash memory, or any other computer readable storage media that is capable of storing program instructions or digital information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a computer executable code stored on a non-tangible computer readable medium, the computer program having instructions which, when executed by a computing device or system cause the computing device or system to perform, as taught by Joshi in the method of Savolainen, so high-availability (HA) clusters operate by using high-availability software to manage a group of redundant computers (i.e., a cluster), the computers in the HA cluster use failover technology to provide continued service when system components within the cluster fail, see Joshi para0002.

As per claim 12.  Savolainen, Joshi and Srivastava disclose the capacity planning method of claim 1.
          Savolainen does not explicitly discloses a computing device or system comprising memory that includes computer executable code that performs, when executed with one or more processors of the computing device or system.
          Joshi however discloses a computing device or system comprising memory that includes computer executable code that performs, when executed with one or more processors of the computing device or system (Joshi, par0048-0050 teaches program instructions and data used to practice embodiments of the present invention, e.g., HA cluster manager control method 200 and HA database monitoring method 300 are stored in persistent storage 508 for execution and/or access by one or more of the respective processor(s) 504 via cache 514. In this embodiment, persistent storage 508 includes a magnetic hard disk drive. Alternatively, or in addition to a magnetic hard disk drive, persistent storage 508 can include a solid-state hard drive, a semiconductor storage device, a read-only memory (ROM), an erasable programmable read-only memory (EPROM), a flash memory, or any other computer readable storage media that is capable of storing program instructions or digital information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a computing device or system comprising memory that includes computer executable code that performs, when executed with one or more processors of the computing device or system, as taught by Joshi in the method of Savolainen, so high-availability (HA) clusters operate by using high-availability software to manage a group of redundant computers (i.e., a cluster), the computers in the HA cluster use failover technology to provide continued service when system components within the cluster fail, see Joshi para0002.

Claims 3 and 6 - 8  are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen in view of Joshi further in view of Srivastava, and further in view of Pouzin et al. (US20110264748A1) hereinafter Pouzin.
As per claim 3.  Savolainen, Joshi and Srivastava disclose the capacity planning method of claim 1.
          Savolainen does not explicitly discloses wherein the logical groups comprise AG.
          Joshi however discloses wherein the logical groups comprise AG. (Joshi, par0012 teaches may use high-availability (HA) clusters to increase or maintain availability of applications and services. An HA cluster may include a group [Availability Group] of two or more servers (HA nodes), each capable of providing the same service to one or more clients. Some services requiring database access, use HA clusters to provide database services. In an HA cluster of two or more HA nodes, the workload for a given service will be directed to only one of the HA nodes (the primary HA node). If an active HA node, or a service provided by an active HA node fails, another node (a failover HA node) in the HA cluster may begin providing the services [Always On Availability Group] that failed on the primary HA node.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the logical groups comprise AG, as taught by Joshi in the method of Savolainen, so high-availability (HA) clusters operate by using high-availability software to manage a group of redundant computers (i.e., a cluster), the computers in the HA cluster use failover technology to provide continued service when system components within the cluster fail, see Joshi para0002.
          Savolainen and Joshi do not explicitly disclose temporary database, user database.
          Srivastava however discloses temporary database, user database. (Srivastava, Fig.8, par0227 teaches FIG. 8 is a flowchart illustrating a method 800 of the present invention for creating private devices, local user temporary databases, and a temporary database group. …. One or more local user temporary databases are now created for a node on shared or private devices using updated ‘CREATE DATABASE’ command, at step 803. Next, at step 804, a temporary database group is created. A temporary database group has a cluster wide namespace. When a group is created, the in-memory structures that represent the temporary database group are allocated on all the nodes.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of temporary database, user database, as taught by Srivastava in the method of Savolainen and Joshi, so in SMP, temporary data management is provided in the form of temporary tables and temporary databases, there is no transactional recovery of a temporary database in the event of failure of the system, see Srivastava par0015.
          Savolainen, Joshi and Srivastava do not explicitly disclose wherein the step of calculating workload comprises, for each instance: calculating workload of the instance; calculating workload caused by the instance; and  calculating workload caused by the instance.
          Pouzin however discloses wherein the step of calculating workload comprises, for each instance: calculating workload of the instance; calculating workload caused by the instance; and  calculating workload caused by the instance. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the step of calculating workload comprises, for each instance: calculating workload of the instance; calculating workload caused by the instance; and  calculating workload caused by the instance, as taught by Pouzin in the method of Savolainen, Joshi and Srivastava, so On-demand migration system allows dynamic allocation of computing resources for cost-effective, efficient synchronization and migration, see Pouzin para0068.

As per claim 6.  Savolainen, Joshi and Srivastava disclose the capacity planning method of claim 1.
          Savolainen further discloses non-AG instance(s); Active-Active FCI(s); Active-Passive FCI(s). (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).
          Savolainen, Joshi and Srivastava do not explicitly disclose wherein the step of calculating workloads further comprises: calculating workload of.
          Pouzin however discloses wherein the step of calculating workloads further comprises: calculating workload of. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the step of calculating workloads further comprises: calculating workload of, as taught by Pouzin in the method of Savolainen, Joshi and Srivastava, so On-demand migration system allows dynamic allocation of computing resources for cost-effective, efficient synchronization and migration, see Pouzin para0068.

As per claim 7.  Savolainen, Joshi, Srivastava and Pouzin disclose the capacity planning method of claim 6.
          Savolainen further discloses wherein calculating workload of an comprises: obtaining workload of an instance on the current node; obtaining workload of the respective instance on another node; and  summing the obtained instance workloads to obtain total workload on the current node. (Savolainen, par0596, 0598 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER. Then, by summing up [summing workloads] these duration values on PLANNING_SCENARIO level, the largest overall duration gives us the best overall scalability in terms of lifecycle expectancy between otherwise equal PLANNING_SCENARIO TARGET_SERVER installations having same amount of TARGET_SERVERS. FIG. 12 shows a poor overall lifecycle expectancy and FIG. 13 shows a good overall lifecycle expectancy. In FIGS. 14 and 15 the very different characteristics as time series of performance data having equal averages over time is shown, in the “unmatching capacity” diagram of FIG. 14 there are two DBMS_INSTANCES which do not fit the target server capacity because they have average cpu usage peaking at the same time for over 100%. Iri the “matching capacity” diagram of FIG. 15 there are different peaking intervals which causes both DBMS_INSTANCES easily fit in TARGET_SERVER capacity. This is advantageous in how to save overall TARGET_SERVER capacity: To find each of those PERFORMANCE_COUNTER time series that have the least overall capacity need as parallel time series inside the TARGET _SERVERS).
Active-Active FCI, Active FCI (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).

As per claim 8 Savolainen, Joshi, Srivastava and Pouzin disclose the capacity planning method of claim 6.
          Savolainen further discloses wherein calculating workload of, comprises: if the current instance is an active instance, obtaining workload of the instance on the current node and using it as workload of the current node; (Savolainen, par0596, 0598 teaches second form of the calculation comes from optimization of the lifecycle expectancy of SOURCE_INSTANCES between the TARGET_SERVERS: This can be done by calculating the maximum lifecycle expectation for desired PERFORMANCE_COUNTERS such as average cpu usage per SOURCE_INSTANCE inside the TARGET_SERVER inside PLANNING_SCENARIO and calculating which is the first PERFORMANCE_COUNTER to limit the expected lifecycle of each TARGET _SERVER. Then, by summing up [summing workloads] these duration values on PLANNING_SCENARIO level, the largest overall duration gives us the best overall scalability in terms of lifecycle expectancy between otherwise equal PLANNING_SCENARIO TARGET_SERVER installations having same amount of TARGET_SERVERS. FIG. 12 shows a poor overall lifecycle expectancy and FIG. 13 shows a good overall lifecycle expectancy. In FIGS. 14 and 15 the very different characteristics as time series of performance data having equal averages over time is shown, in the “unmatching capacity” diagram of FIG. 14 there are two DBMS_INSTANCES which do not fit the target server capacity because they have average cpu usage peaking at the same time for over 100%. Iri the “matching capacity” diagram of FIG. 15 there are different peaking intervals which causes both DBMS_INSTANCES easily fit in TARGET_SERVER capacity. This is advantageous in how to save overall TARGET_SERVER capacity: To find each of those PERFORMANCE_COUNTER time series that have the least overall capacity need as parallel time series inside the TARGET _SERVERS).
Active-Active FCI, Active FCI (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).
an Active-Passive FCI,  an active instance, the Active-Passive FCI, passive instance, Active FCI (Savolainen, par0386 teaches FAILOVER_CLUSTER:This is a OBJECT for SOURCE_SYSTEM and TARGET_SYSTEM FAILOVER_ClUSTERS, FAILOVER_CLUSTER type can be such as Active—Passive or Active—Active and it may contain any number of FAILOVER_CLUSTER nodes. FAILOVER_CLUSTER can be also a virtual FAILOVER_CLUSTER. PHYSICAL_SERVER or VIRTUAL_SERVER may belong to a FAILOVER_CLUSTER. IS_VIRTUAL property tells us if current FAILOVER_CLUSTER is virtualized).
[Examiner mapped one "if" condition, there is no need to map other "if" condition since one condition is satisfied].
and if the current FCI instance is a passive instance, obtaining workload of the respective Active FCI instance on another node and using it as the Active-Passive FCI workload of the current node.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Savolainen in view of Joshi further in view of Srivastava, further in view of Pouzin, and further in view of Chattopadhyay et al. (US20180359336A1) hereinafter Chattopadhyay
As per claim 4.  Savolainen, Joshi, Srivastava and Pouzin disclose the capacity planning method of claim 3.
[The examiner will map one if condition of this claim since there is no need to proceed once one condition is satisfied]
          Savolainen does not explicitly discloses AG of the AG instance.
          Joshi however discloses AG of the AG instance. (Joshi, par0012 teaches may use high-availability (HA) clusters to increase or maintain availability of applications and services. An HA cluster may include a group [Availability Group] of two or more servers (HA nodes), each capable of providing the same service to one or more clients. Some services requiring database access, use HA clusters to provide database services. In an HA cluster of two or more HA nodes, the workload for a given service will be directed to only one of the HA nodes (the primary HA node). If an active HA node, or a service provided by an active HA node fails, another node (a failover HA node) in the HA cluster may begin providing the services [Always On Availability Group] that failed on the primary HA node.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of AG of the AG instance, as taught by Joshi in the method of Savolainen, so high-availability (HA) clusters operate by using high-availability software to manage a group of redundant computers (i.e., a cluster), the computers in the HA cluster use failover technology to provide continued service when system components within the cluster fail, see Joshi para0002.
          Savolainen, Joshi and Srivastava do not explicitly disclose wherein the step of calculating workload caused by an instance comprises: selecting workload of the current workload of the instance.
          Pouzin however discloses wherein the step of calculating workload caused by an instance comprises: selecting workload of the current workload of the instance. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned [selecting workload] to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the step of calculating workload caused by an instance comprises: selecting workload of the current workload of the instance, as taught by Pouzin in the method of Savolainen, Joshi and Srivastava, so On-demand migration system allows dynamic allocation of computing resources for cost-effective, efficient synchronization and migration, see Pouzin para0068.
          Savolainen, Joshi and Srivastava and Pouzin do not explicitly disclose if the, is a primary replica and a secondary replica of the AG residing on a different node is a non-readable secondary replica,.
          Chattopadhyay however discloses if the, is a primary replica and a secondary replica of the AG residing on a different node is a non-readable secondary replica. (Chattopadhyay, par0033 teaches according to embodiments, a first node 202-1 functions as a primary replica and a second node 202-N functions as a secondary replica.  When the first node 202-1 fails, is taken offline, is shutdown, etc [non-readable secondary replica, here the primary is non-readable but it could be the secondary], communications from the client 212 may automatically be shifted to a service instance 208 in the second node 202-N. Thus, the client 212 communication may be shifted without client intervention and without interrupting the client communication with the service instance 208.  Additionally, as discussed in greater detail herein, the state of the service instance 204 running on the primary replica 202-1 may be preserved in the service instance 208 running on the secondary replica 202-N such that responses to requests generated by the service instance 208 may be deterministic with the responses to requests generated by the service instance 204.  In other words, there may be no difference in the responses generated by the service instances 204 and 208 whenever the secondary replica 202-N is caused to operate as the primary replica.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of if the, is a primary replica and a secondary replica of the AG residing on a different node is a non-readable secondary replica, as taught by Chattopadhyay in the method of Savolainen, Joshi and Srivastava and Pouzin, so the hosting of services across a cluster of computing nodes enables performance of dynamic load-balancing as demand on the computing nodes varies, as computing node failures occur, as well as for changes in computing node scale, see Chattopadhyay para0001.
[As stated above, the examiner mapped one "if" condition of the claim, there is no need to map additional "if" once one condition is satisfied]
if the AG of the AG instance is a primary replica and the secondary replica of the AG residing on a different node is a secondary readable replica, selecting AG workload of the current AG as the AG workload of the AG instance, except if the secondary replica is a secondary readable replica that contains secondary readable databases that are configured to failover to the current AG instance, then summing both the current AG workload of the primary replica and the secondary AG workload of the secondary replica as the AG workload of the AG instance; if the AG of the AG instance is a non-readable secondary replica, comparing the secondary replica AG workload and the respective primary AG workload on another node, and selecting the greater of these compared AG workloads as the AG workload of the AG instance; and if the AG of the AG instance is a secondary readable replica, comparing the secondary replica AG workload and the respective primary AG workload on another node, and selecting the greater of these compared AG workloads as the AG workload of the AG instance.

As per claim 5.  Savolainen, Joshi, Srivastava and Pouzin disclose the capacity planning method of claim 3.
[The examiner will map one if condition of this claim since there is no need to proceed once one condition is satisfied]
          Savolainen does not explicitly discloses wherein Always On High Availability Group (AG).
          Joshi however discloses wherein Always On High Availability Group (AG). (Joshi, par0012 teaches may use high-availability (HA) clusters to increase or maintain availability of applications and services. An HA cluster may include a group [Availability Group] of two or more servers (HA nodes), each capable of providing the same service to one or more clients. Some services requiring database access, use HA clusters to provide database services. In an HA cluster of two or more HA nodes, the workload for a given service will be directed to only one of the HA nodes (the primary HA node). If an active HA node, or a service provided by an active HA node fails, another node (a failover HA node) in the HA cluster may begin providing the services [Always On Availability Group] that failed on the primary HA node.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein Always On High Availability Group (AG), as taught by Joshi in the method of Savolainen, so high-availability (HA) clusters operate by using high-availability software to manage a group of redundant computers (i.e., a cluster), the computers in the HA cluster use failover technology to provide continued service when system components within the cluster fail, see Joshi para0002.
          Savolainen and Joshi do not explicitly disclose temporary database, user database.
          Srivastava however discloses temporary database, user database. (Srivastava, Fig.8, par0227 teaches FIG. 8 is a flowchart illustrating a method 800 of the present invention for creating private devices, local user temporary databases, and a temporary database group. …. One or more local user temporary databases are now created for a node on shared or private devices using updated ‘CREATE DATABASE’ command, at step 803. Next, at step 804, a temporary database group is created. A temporary database group has a cluster wide namespace. When a group is created, the in-memory structures that represent the temporary database group are allocated on all the nodes.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of temporary database, user database, as taught by Srivastava in the method of Savolainen and Joshi, so in SMP, temporary data management is provided in the form of temporary tables and temporary databases, there is no transactional recovery of a temporary database in the event of failure of the system, see Srivastava par0015.
          Savolainen, Joshi and Srivastava do not explicitly disclose wherein the step of calculating, workload caused by a current instance comprises: calculating a, workload of the current instance caused by workload, wherein: if the, using the entire, workload of the current instance caused by, and workloads as the, workload of the current instance, and ignoring, workload related to the current .
          Pouzin however discloses wherein the step of calculating, workload caused by a current instance comprises: calculating a, workload of the current instance caused by workload, wherein: if the, using the entire, workload of the current instance caused by, and workloads as the, workload of the current instance, and ignoring, workload related to the current. (Pauzin, par0054 - 0057 teaches at operation 6040, the scheduler may calculate the workload associated with each instance. In one implementation, to measure workload, the scheduler may simply count the number of tasks assigned to each instance. However, other methods are possible….In most cases, the mechanism employed will use workload information produced by operation 6040, and instance capacity information stored in configuration repository 1403).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the step of calculating, workload caused by a current instance comprises: calculating a, workload of the current instance caused by workload, wherein: if the, using the entire, workload of the current instance caused by, and workloads as the, workload of the current instance, and ignoring, workload related to the current, as taught by Pouzin in the method of Savolainen, Joshi and Srivastava, so On-demand migration system allows dynamic allocation of computing resources for cost-effective, efficient synchronization and migration, see Pouzin para0068.
          Savolainen, Joshi, Srivastava and Pouzin do not explicitly is a primary replica and a respective secondary replica residing on a different node is a non-readable secondary replica, on the non-readable secondary replica.
          Chattopadhyay however discloses is a primary replica and a respective secondary replica residing on a different node is a non-readable secondary replica, on the non-readable secondary replica. (Chattopadhyay, par0033 teaches according to embodiments, a first node 202-1 functions as a primary replica and a second node 202-N functions as a secondary replica.  When the first node 202-1 fails, is taken offline, is shutdown, etc [non-readable secondary replica, here the primary is non-readable but it could be the secondary], communications from the client 212 may automatically be shifted to a service instance 208 in the second node 202-N. Thus, the client 212 communication may be shifted without client intervention and without interrupting the client communication with the service instance 208.  Additionally, as discussed in greater detail herein, the state of the service instance 204 running on the primary replica 202-1 may be preserved in the service instance 208 running on the secondary replica 202-N such that responses to requests generated by the service instance 208 may be deterministic with the responses to requests generated by the service instance 204.  In other words, there may be no difference in the 
responses generated by the service instances 204 and 208 whenever the secondary replica 202-N is caused to operate as the primary replica.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of is a primary replica and a respective secondary replica residing on a different node is a non-readable secondary replica, on the non-readable secondary replica, as taught by Chattopadhyay in the method of Savolainen, Joshi, Srivastava and Pouzin so the hosting of services across a cluster of computing nodes enables performance of dynamic load-balancing as demand on the computing nodes varies, as computing node failures occur, as well as for changes in computing node scale, see Chattopadhyay para0001.
[As stated above, the examiner mapped one "if" condition of the claim, there is no need to map additional "if" once one condition is satisfied]
if the AG is a primary replica and the respective secondary replica residing on a different node is a secondary readable replica, using the entire temporary database workload of the current AG instance caused by AG and user database workloads as the temporary database workload of the current AG instance, and ignoring temporary database workload related to the current AG on the non-readable secondary replica, except if the secondary readable replica contains secondary readable databases that are configured to failover to the current primary AG instance, then summing up the proportional temporary database workload caused by the AG workload of the current AG instance with proportional temporary database workload caused by the respective secondary replica as the AG temporary database workload of the current AG instance, calculating a proportional temporary database workload caused by user databases on the current AG instance, and obtaining the temporary database workload of the current AG instance by summing the AG temporary database workloads and the proportional temporary database workload caused by user databases; if the AG is a secondary non-readable replica, comparing the proportional temporary database workload caused by the AG workload of the current AG instance to a proportional temporary database workload caused by the respective primary replica, and selecting the greater of these compared temporary database workloads as the AG temporary database workload of the current AG instance, calculating a proportional temporary database workload caused by user databases on the current AG instance, and obtaining the temporary database workload of the current AG instance by summing the AG temporary database workload and the proportional temporary database workload caused by user databases; and if the AG is a secondary readable replica, comparing the proportional temporary database workload caused by the AG workload of the current AG instance to a proportional temporary database workload caused by the respective primary replica, and selecting the greater of these compared temporary database workloads as the AG temporary database workload of the current AG instance, calculating a proportional temporary database workload caused by user databases on the current AG instance, and obtaining the temporary database workload of the current AG instance by summing the proportional AG temporary database workload and the proportional temporary database workload caused by user databases.



Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Narayanan et al. (US20060074970A1) – Related art in the area of a prediction system working with or a part of a database system to automatically monitor the performance of the server to aggregate statistics.
• Rolia et al. (US20110307291A1) – Related art in the area of creating a capacity planning scenario, a capacity planning scenario can be generated for the business services, workloads, and resources based on the assigned constraint tags.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442